Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are presented for examination.
Applicant’s amendment and response filed December 22, 2020 have been received and entered.
Accordingly, the rejection made under 35 USC 112(b) or 35 USC 112 (pre- AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter as set forth in the previous Office action dated June 22, 2020 at page 8 as applied to claims 16 and 21 is hereby WITHDRAWN because the applicant deleted the phrase, “approximately”.
Accordingly, the rejection made under 35 USC 102(a)(2) as being anticipated by WO 2007/140588 A1, hereby known as Walker of PTO-1449 as set forth in the previous Office action dated June 22, 2020 at page 9 as applied to claims 12-15, 17, 18, 22 and 23 is hereby WITHDRAWN due to applicant’s remarks and the prior art does not teach the sodium lignin sulphate, also known as sodium lignsulfonate, substantially free of elemental sulfur.
Accordingly, the rejection made under 35 USC 103 as being unpatentable over WO 2007/140588 A1, hereby known as Walker of PTO-1449 as set forth in the previous Office action dated June 22, 2020 at pages 10-11 as applied to claims 16 and 21 is hereby WITHDRAWN due to applicant’s remarks and the prior art does not teach the sodium lignin sulphate, also known as sodium lignsulfonate, substantially free of elemental sulfur.
Claims 1-11 and 24-28 are withdrawn from consideration as being drawn to the non-elected invention (37 CFR 1.142(b)).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-19 and 21-23 are again rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a Written Description rejection. 
 A lack of adequate written description issue arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967).

In particular, the specification as original filed fails to provide sufficient written bases of any of the agents demonstrating wherein possession of use of the broad terms:  a pathogenic or medical disorder, disorders caused by microbial pathogens, disorders caused by viral pathogens, disorders caused by prions, disorders caused by protists, disorders caused by fungi, disorders caused by parasites, lung and airway disorders, bone, joint and muscles disorders, digestive disorders, hormonal disorders, cancer, auto immune disorders, neurodegenerative disorders, skin disorders and sexual and reproductive disorders, and diabetes mellitus.  Again, the mere fact that Applicant may have discovered one type of pathogenic or medical disorder, disorders caused by microbial pathogens, disorders caused by viral pathogens, disorders caused by prions, disorders caused by protists, disorders caused by fungi, disorders caused by parasites, lung and airway disorders, bone, joint and muscles disorders, digestive disorders, hormonal disorders, cancer, auto immune disorders, neurodegenerative disorders, skin disorders and sexual and reproductive disorders treated with the administering of an effective amount of a composition comprising lignosulfonate, substantially free of elemental sulfur with is not sufficient to claim the entire genus.
	Again, the mere fact that Applicant may have discovered one type of diabetes mellitus is treated with the administering of an effective amount of a composition comprising 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." 	
Applicant’s remarks are not persuasive since the broad claim language reads on any and every disorders with being treated with the instant composition.
Clearly, the invention reads it can treat all medical disorders of the humankind and animal.
The rejection made under 35 USC 112(a) or 35 USC (pre-AIA ), first paragraph (Written Description) is adhered to.
Claims 12-19 and 21-23 are not allowed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-23 are again rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating pathogenic or medical disorder, disorders caused by microbial pathogens, disorders caused by viral pathogens, disorders caused by prions, disorders caused by protists, disorders caused by fungi, disorders caused by parasites, lung and airway disorders, bone, joint and muscles disorders, digestive disorders, hormonal disorders, cancer, auto immune disorders, neurodegenerative disorders, skin disorders and sexual and reproductive disorders treated with the administering of an effective amount of a composition comprising lignosulfonate substantially free of elemental sulfur, does not reasonably provide enablement for preventing a pathogenic or medical disorder, disorders caused by microbial pathogens, disorders caused by viral pathogens, disorders caused by prions, disorders caused by protists, disorders caused by fungi, disorders caused by parasites, lung and airway disorders, bone, joint and muscles disorders, digestive disorders, hormonal disorders, cancer, auto immune disorders, neurodegenerative disorders, skin disorders and sexual and reproductive disorders treated with the administering of an effective amount of a composition comprising lignosulfonate substantially free of elemental sulfur.  The specification does not make and/or use the invention commensurate in scope with these claims.
In this regard, the application disclosure and claims have been compared per factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation.
The factors include:
1) the quantity of experimentation necessary
2) the amount of direction or guidance provided
3) the presence or absence of working examples
4) the nature of the invention
5) the state of the art
6) the relative skill of those in the art
7) the predictability of the art and 
8) the breadth of the claims
The instant specification fails to provide guidance that would allow the skilled artisan background sufficient to practice that instant invention without resorting to undue experimentation in view of further discussion below.
Applicants’ remarks regarding the specification teaches the instant composition can prevents all types of pathogenic and medical disorders are not persuasive since applicant’s specification does not provide support that the instant composition can be administered to a human or animal, and the human and animal will not be afflicted or infected with any pathogenic or medical disorders during its lifetime.

The rejection made under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph (Scope of Enablement).
Claims 12-23 are not allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587.  The examiner can normally be reached on M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/            Primary Examiner, Art Unit 1629